Name: Commission Implementing Regulation (EU) No 856/2014 of 4 August 2014 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Lammefjordsgulerod (PGI))
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  marketing;  production;  regions of EU Member States;  consumption;  plant product;  Europe
 Date Published: nan

 7.8.2014 EN Official Journal of the European Union L 234/6 COMMISSION IMPLEMENTING REGULATION (EU) No 856/2014 of 4 August 2014 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Lammefjordsgulerod (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 53(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Denmark's application for the approval of amendments to the specification for the protected geographical indication Lammefjordsgulerod registered under Commission Regulation (EC) No 2400/96 (2), as amended by Regulation (EC) No 564/2002 (3). (2) The purpose of the application is to amend the specification by giving more detailed information on the product description, the proof of origin, the method of production, etc. (the competent inspection authority). (3) The Commission has examined the amendments in question and concluded that they are justified. Since the amendments are minor within the meaning of the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, the Commission may approve them without following the procedure set out in Articles 50 to 52 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected geographical indication Lammefjordsgulerod is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2014. For the Commission, On behalf of the President, Ferdinando NELLI FEROCI Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 327, 18.12.1996, p. 11. (3) OJ L 86, 3.4.2002, p. 7. ANNEX I The specification for the protected geographical indication Lammefjordsgulerod is amended as follows: (a) Description of product for : Lammefjordsgulerod  carrots are very smooth and crunchy and very seldom turn greyish after washing. They are characterised by their relatively high dry matter and very high carotene content. Their sugar content is also relatively high., read : The Lammefjordsgulerod  carrot is very smooth and crisp and has very little tendency to turn grey after washing. Its dry matter is relatively high, like its sugar content. Its carotene content is also very high. The Lammefjordsgulerod  carrot must fulfil the Class I  requirements laid down in the UNECE standard for carrots (FFV-10). (b) Geographical area for : The Lammefjordsgulerod  carrot comes from the reclaimed area of the Lammefjord, which is physically delimited by the Ringkanal and the Audebo dam. Lammefjord is situated in Odsherred on Zealand, Denmark. Svinninge Vejle is part of the drained Lammefjord at the innermost end of the fjord. The area was drained before Lammefjord, primarily because it was narrow and shallow. Sidinge Fjord is also a reclaimed area of Isefjord, located north of Lammefjord. KlintsÃ ¸ is the northernmost area. This was originally a fjord but the mouth was blocked by natural silting. The area is also surrounded by drainage channels. The fact that it is grown on the reclaimed seabed of the Lammefjord, which has a layer of silt (as described under Link ), is a special condition for the production of the product. The carrot is grown in accordance with the rules for the integrated production of field vegetables which is monitored by the Crops Directorate (Plantedirektoratet)., read : The Lammefjord region is made up of four reclaimed fjord areas in Odsherred on Zealand (Denmark):  the reclaimed portion of the Lammefjord, which is physically delimited by the Ringkanal and the Audebo dam;  Svinninge Vejle, which is bounded to the south, west and north by the Ringkanal and to the east by the Svinninge-HÃ ¸rve railway line;  Sidinge Fjord, which is delimited by Sidinge dam and a surface water channel;  KlintsÃ ¸, which is delimited by drainage channels. (c) Proof of origin for : Lammefjordsgulerod  carrots must be washed and packed by approved washing enterprises on Lammefjord. One of the conditions imposed on an approved washing enterprise is that records are kept of receipt of carrots from the growing location and a clear physical separation of Lammefjord carrots from any other carrots grown on normal sandy soil outside the named areas is guaranteed. The Crops Directorate's IP check is a further check on these conditions., read : Lammefjordsgulerod  carrots must be washed and packed by approved washing enterprises on Lammefjord, which is where documentary evidence of origin is kept. One of the conditions imposed on an approved washing enterprise is that records are kept of receipt of carrots from the growing location and a clear physical separation of Lammefjordsgulerod  carrots from any other carrots grown on normal sandy soil outside the named areas is guaranteed. (d) Method of production for : Lammefjordsgulerod  carrots are grown in accordance with the rules for the integrated production of field vegetables/Dansk MiljÃ ¸grÃ ¸nt, the objective of which is to guarantee both yield and quality. For plant protection, for example, cultivation measures and biological control measures are preferred to chemicals where possible. Some of the main areas which are subject to guidelines or requirements are:  cultivation methods  fertilisation  irrigation  plant protection (early warning, pest and fungal control)  harvesting, storage and packaging  management/training  advice, documentation and monitoring, read : Lammefjordsgulerod  carrots must be grown in accordance with the GlobalG.A.P. (Global Partnership for Good Agricultural Practices) standard which sets the framework for Good Agricultural Practice. The standard lays down documentation requirements for quality control, environmental management, minimising the use of plant protection products, traceability, food safety and risk assessment of the working environment and food hygiene. Carrot packing centres in the Lammefjord region that wash, sort and pack carrots are also subject to the GlobalG.A.P. standard. (e) Inspection body for : Name : Plantedirektoratet Address : Skovbrynet 18, DK-1250 Copenhagen, read : Name : Inge Bodil Jochumsen, AgroManagement Address : Kirketoften 5, 5610 Assens, tel. 51 24 49 89, website: agromanagement.dk (f) Labelling for : The Crops Directorate's provisions concerning labelling must be complied with: 1) For carrots presented in packages, each wholesale package must bear the following particulars marked legibly, indelibly and visibly from the outside: a) Identification  Packer and/or dispatcher: Name and address or officially issued or accepted code mark: Lammefjordsgulerod  b) Nature of produce  Name of the variety for the Extra  class and (if the contents are not visible from the outside):  bunches of carrots  or carrots   early carrots  or main-crop carrots  c) Origin of produce  Denmark  Lammefjord d) Commercial specifications  class  size expressed by  minimum and maximum diameters or weight per carrot (if sized)  number of bunches (for carrots presented in bunches) e) Official control mark (optional) 2) For carrots transported in bulk (loaded directly into a vehicle or vehicle compartment), the above particulars must appear on a document accompanying the goods or on a notice placed in a visible position inside the vehicle., read : All packaging, be it in prepacked or open form, must bear the following: a) Name and address of packing centre b) Lammefjordens GrÃ ¸ntsagslaug  ( Lammefjord Vegetable Association ) logo c) Class ANNEX II CONSOLIDATED SINGLE DOCUMENT Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) LAMMEFJORDSGULEROD EC No: DK-PGI-0205-01118  04.06.2013 PGI (X) PDO ( ) 1. Name Lammefjordsgulerod 2. Member State or Third Country Denmark 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.6. Fruit, vegetables and cereals, fresh or processed 3.2. Description of the product to which the name in 1 applies The Lammefjordsgulerod carrot is very smooth and crisp and has very little tendency to turn grey after washing. Its dry matter is relatively high, like its sugar content. Its carotene content is also very high. Lammefjordsgulerod carrots must fulfil the Class I requirements laid down in the UNECE standard for carrots (FFV-10). Lammefjordsgulerod carrots must be grown in accordance with the GlobalG.A.P. (Global Partnership for Good Agricultural Practices) standard which sets the framework for Good Agricultural Practice. 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the defined geographical area The entire production process takes place in the defined area. 3.6. Specific rules concerning slicing, grating, packaging, etc. The carrots are washed and packed only at washing enterprises on Lammefjord. 3.7. Specific rules concerning labelling (a) Name and address of packing centre (b) Lammefjordens GrÃ ¸ntsagslaug (Lammefjord Vegetable Association) logo (c) Class 4. Concise definition of the geographical area The Lammefjord region is made up of four reclaimed fjord areas in Odsherred on Zealand (Denmark):  the reclaimed portion of the Lammefjord, which is physically delimited by the Ringkanal and the Audebo dam,  Svinninge Vejle, which is bounded to the south, west and north by the Ringkanal and to the east by the Svinninge-HÃ ¸rve railway line,  Sidinge Fjord, which is delimited by Sidinge dam and a surface water channel,  KlintsÃ ¸, which is delimited by drainage channels. 5. Link with the geographical area 5.1. Specificity of the geographical area The product is grown on the reclaimed seabed of the Lammefjord with its layer of silt. Sidinge Fjord was the first area to be drained in the Lammefjord region (starting in 1841), followed by Svinninge Vejle. The reclaiming of the largest area, the Lammefjord, started in 1873. KlintsÃ ¸ was the last area to be drained. The subsoil consists of clay and marl or silty sand topped by a layer of silt several metres thick formed from vegetable and animal substances. Large areas of Lammefjord are more or less free of stones and the large numbers of old mussel and oyster shells give the soil a naturally high calcium content. With its mild winters, cool summers and rainfall that is evenly distributed throughout the year, Lammefjord has an ideal carrot-growing climate. 5.2. Specificity of the product Carrots from the Lammefjord region have a very smooth surface and retain their colour after washing and during storage. They retain their colour as the sand in the soil has been polished and is smoother and rounder than in classic sandy soils, which means that the carrots do not have cracks in them when they are harvested. Carrots from the Lammefjord region can therefore be refrigerated and handled at all times of the year without causing surface discoloration. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The specific quality of Lammefjordsgulerod carrots is related to the growing conditions provided by the former bed of the fjord. The special soil conditions allow gentle handling of the carrots, which have a smooth surface as a result. The name Lammefjordsgulerod is known throughout Denmark. Lammefjordsgulerod carrots are one of the reasons why the general public associates Lammefjord with high-quality vegetables, and carrots in particular. Den store danske EncyklopÃ ¦di describes Lammefjord as follows: The drained fjord bed is highly fertile, producing cereals, seeds and vegetables. Lammefjord is known for its carrots and potatoes. Until 1980 it also had a reputation for flower bulbs and asparagus. Lammefjord is often mentioned in reports in Danish and foreign media of the success enjoyed in those years by Danish restaurants with their menus based on Nordic ingredients. Reference to publication of the specification [Article 5(7) of Regulation (EC) No 510/2006] http://www.foedevarestyrelsen.dk/SiteCollectionDocuments/FÃ ¸devarekvalitet/BGB-LammefjordsgulerÃ ¸dder%20konsolideret.pdf (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).